Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is not clear if a method is recited. 
Claim 14 recites “by application of an electrical welding current…arc is formed.” However, it is not clear if this is considered a step in a method or the idea of a method. This could also be considered an abstract idea. A step should be recited in present active tense such as:
“forming an arc between the tip and workpiece by application of an electrical welding current.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the connection surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
Claim 1 recites an electrode for a welding torch. However, there is no structure making the device specific to an electrode for a welding torch.

Claim 12 recites, which functions as an anode but fails to recite any structure making it specific to an anode. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Siewert (DE 10 2015 001 455) as provided by applicant with references made to attached English equivalent, in view of Yamaguchi et al (US 6,628,583).
Siewert discloses regarding claim 1, an electrode (300) for a welding torch or a cutting torch (100), comprising a main body (See Fig 3B) and a tip (303) arranged on an end surface of the main body, wherein the main body is designed as a hollow body (See Page 16, Lines 20-25) that is open on at least one side, and, on a side opposite one of the tips (Fig 3B shows an opening capable of receiving a cooling 

It could be argued that Siewert does not disclose the second diameter as the internal space of the electrode transitions to a point. Yamaguchi discloses an electrode (103) having a hollow space which has two sections each having different internal diameters (See Fig 4) with a transition zone with a decreasing diameter (103C). It would have been obvious to adapt Siewert in view of Yamaguchi to provide two sections each having different internal diameters (See Fig 4) with a transition zone with a decreasing diameter for increasing the flow of the cooling medium. 

Yamaguchi discloses regarding claim 6, discloses the interior shape having a corner radius. It would have been obvious to provide the corner radius of at least 0.5mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

Siewart discloses regarding claim 9, the body has a centering surface (ring found on body in Fig 3A, 3B) with the equivalent structure of element 12 in the present application. Regarding claim 10, Fig 3B shows a depression surface which is capable of receiving a sealing ring. Regarding claim 11, the tip is fastened via welding or soldering. Regarding claim 12, the cutting torch is capable of functioning as an anode. (See Page 3, lines 1-5). Regarding claim 13, the torch is a TIG welding torch. (See Page 1, Lines 9-12). Regarding claim 14, the torch is used in a method where the electrode is the anode and the workpiece is the cathode. (See Page 3, Line 1-5) Regarding claim 15, the shielding gas is supplied. (See Page 7) 


    PNG
    media_image1.png
    356
    646
    media_image1.png
    Greyscale




Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Siewert (DE 10 2015 001 455) in view of Yamaguchi et al (US 6,628,583) and Prucher (US 5,349,153)

The teachings of Siewart have been discussed above. Siewart fails to disclose the main body being equipped with a thread, the thread being larger than a diameter of the terminating surface, and/or by at least 15 percent. 

Prucher discloses the main body of the electrode may be threaded in a male or female configuration, one of which would make the diameter larger than that of the terminating surface. It would have been obvious to adapt Siewart in view of Prucher to provide the threading as this is an obvious variant for securing an electrode. It would have also been obvious to provide the 15% larger since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art and . 

Claims 4, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Siewert (DE 10 2015 001 455) in view of Yamaguchi et al (US 6,628,583) and Stevenson et al (US 7,265,313).

The teachings of Siewart have been discussed above. Siewart fails to disclose the edge-free convex tip. 
Stevenson discloses a welding electrode having a tip 116 made from copper, different from the body, with an edge free convex tip as shown in Fig 4. It would have been obvious to adapt Siewart in view of Stevenson to provide the copper tip for increasing conductivity and the edge free convex tip for distributing pressure and heat evenly across the welding surface. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        1/13/2022